Case 1:20-cv-00242-WES-LDA Document 1 Filed 05/29/20 Page 1 of 3 PageID #: 1


UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND
------------------------------------------------------X
MARISA FARRI,                                         :
                                    Plaintiff,        :
                                                      :
VS.                                                   :    C.A. NO.:
                                                      :
BANNISTER OPERATIONS                                  :
ASSOCIATES, LLC,                                      :
                                    Defendant. :
-------------------------------------------------------X

                                      NOTICE OF REMOVAL
        TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF RHODE ISLAND:

        PLEASE TAKE NOTICE that Defendant Bannister Operations Associates, LLC

(referred to herein as either “Defendant” or “Bannister”) hereby serves notice of its removal of

the above-entitled action to this Court and makes the following showing in support of such

removal:

                           PLEADINGS AND PROCEEDINGS TO DATE

        1.       On or after January 31, 2020, an action was commenced in the Superior Court of

the State of Rhode Island, County of Providence, entitled Marisa Farri v. Bannister Operations

Associates, LLC, Civil Action No. PC-2020-00809.

        2.       Thereafter, on or about May 20, 2020, counsel for Plaintiff requested and

obtained permission for Defendant’s counsel to accept service of process.

        3.       On May 26, 2020, counsel for Defendant entered his appearance in the Superior

Court matter on behalf of Bannister. A copy of the Summons and Complaint are annexed hereto

as Exhibit “A”, and a copy of counsel’s Entry of Appearance is annexed hereto as Exhibit “B”.

        4.       Defendant will have filed and served this Notice of Removal within 30 days of

receipt of the Complaint. Accordingly this Notice of Removal is timely filed pursuant to 28
Case 1:20-cv-00242-WES-LDA Document 1 Filed 05/29/20 Page 2 of 3 PageID #: 2


U.S.C. § 1446(b). To Defendant’s knowledge, no further proceedings have occurred in state

court other than described above.

                           FEDERAL QUESTION JURISDICTION

       5.      This Court has federal question jurisdiction over this action under the provisions

of 28 U.S.C. § 1331, and the matter is removable pursuant to 28 U.S.C. § 1441 because the

Complaint alleges a Cause of Action involving a federal question, to wit:

       a. The Second Cause of Action claims retaliatory discharge under the Fair Labor

            Standards Act and seeks damages thereunder. 29 U.S.C. § 215(a)(3). (Exhibit A at

            the Second Cause of Action)

       6.      The Complaint also alleges a State law claims against Defendant, to wit:

       a. The First Cause of Action alleges age discrimination against her, claiming violations

            under the Rhode Island Civil Rights Act under R.I.G.L. § 42-112-1 et seq.

            (“RICRA”) (Id. at the First Cause of Action).

               This Court has supplemental jurisdiction over the State claims asserted in

Plaintiff’s Complaint pursuant to 28 U.S.C. § 1441(c).

       7.      Accordingly, it is clear that Plaintiff seeks relief under federal law, and federal

questions are presented sufficient to remove this case to the federal court.

       8.      This United States District Court for the District of Rhode Island is the federal

district within which the above-described Superior Court case is pending.

       9.      As required by 28 U.S.C. § 1446(d), Defendant Bannister will notify the Superior

Court, Providence County, and all parties of this Notice of Removal by filing with the Superior

Court a Notice of Filing of Notice of Removal. A copy of that notification, which will be

electronically filed with the Superior Court, is attached hereto as Exhibit “C”.

               WHEREFORE, The Defendant Bannister Operations Associates, LLC prays that

                                                 2
Case 1:20-cv-00242-WES-LDA Document 1 Filed 05/29/20 Page 3 of 3 PageID #: 3


the above action now pending against it in the Superior Court of the State of Rhode Island in and

for the County of Providence, Civil Action No. PC-2020-00809 be removed therefrom to this

Court.

                                            Respectfully submitted,
                                            BANNISTER OPERATIONS ASSOCIATES, LLC
                                            By its attorneys,


                                            /s/ Anthony J. DiOrio
                                            Anthony J. DiOrio (R.I. Bar No. 3419)
                                            Jackson Lewis P.C.
                                            44 South Broadway, 14th Floor
                                            White Plains, New York 10601
                                            (914) 872-6872


Dated: White Plains, New York
       May 29, 2020




                                CERTIFICATE OF SERVICE

              This is to certify that on May 29, 2020, a copy of the foregoing document was
served by email upon Plaintiff’s attorney, Richard J. Savage, Esq., Savage & Savage, 156
Airport Road, Warwick, Rhode Island 02889, at email address: richard@savageandsavage.com.



                                            /s/ Anthony J. DiOrio
                                            Anthony J. DiOrio




                                               3
